IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISGN
Civil Action No.: 3:17-CV-00652

SNYDER’S-LANCE, INC. and PRINCETON
VANGUARD, LLC,
Plaintiffs,
DECLARATION OF JEANETTE S.
Vv. ZIMMER
FRITO-LAY NORTH AMERICA, INC.,

Defendant.

 

 

I, Jeanette S. Zimmer, declare as follows:

1. T am a Senior Director~Trademark Counsel for Frito-Lay North Arterica, Inc.
(“Frito-Lay”), the Defendant in this action. I have been in this role since 2008. I am responsible
for deciding, whether to challenge trademark applications and registrations. at the United States
Patent and Trademark Office on behalf of Frito-Lay.

2. On May 15, 2009, I filed a Notice of Opposition against U.S. Application Serial
No. 77/192,054 to register PRETZEL CRISPS (stylized).

3. On July 2, 2010, I authorized. the filing of a Noticé of Opposition against U.S.
Application Serial No. 76/700,802 to register PRETZEL CRISPS.

4, On September 10, 2010, I authorized the filing of a Petition to Cancel U.S.
Supplemental Registration No. 2,980,303 for PRETZEL CRISPS.

5. My decision to file these Notices and Petition was based on the genericness of the

term “pretzel crisps” and the prospective harm to Frito-Lay and others in the-snack-food industry

1
Case 3:17-cv-00652-KDB-DSC Document 71-8 Filed 06/14/19 Page 1 of 3

 
that would result—namely, that registration could hinder others in the industry from using a
generic name in connection with their own goods.

6. At.the time of filing the Notices and Petition, I was not aware of any. discussions
between Frito-Lay and any other party regarding potential acquisition of Princeton Vanguard's
business or alleged brand. I eventually learned that such discussions occurred later, but on
information and belief, such discussions were likely initiated by Princeton or a representative of
Princeton as: its private equity firm was soliciting potential buyers for the business. Any
discussions between business teams responsible for mergers and acquisitions occurred sometime
in 2011 or later, well after the filing of the Notices.and Petition. In any event, my role is limited
to the evaluation and management of trademarks for Frito-Lay, and my decisions regarding the
Notices and Petition were not influenced or affected by activities in other departments at Frito-
Lay.

7. Plaintiffs statement in their Complaint that Frito-Lay was pursuing the
oppositions and cancellation at. the TTAB “in an effort to make-the brand less attractive to. the
ather.companies who were.considering the acquisition” is untrue. See Doc. 1 45.

8 Plaintiffs’ statement in their Memorandum of Law in Support of Cross-Motion for
Summary Judgment that Frito-Lay was “threatened by the commercial success.of the PRETZEL
CRISPS brand” is untrue. See Doc. 35, at 1.

9. Plaintiffs’ statement in their Memoranduni of Law in Support of Cross-Motion for
Summary Judgment that Frito-Lay “opposed Princeton Vanguard’s application” in 2009 “at the

same time it was bidding to acquire the PRETZEL CRISPS brand” is untrue. See Doc. 35, at 1,

2
Case 3:17-cv-00652-KDB-DSC Document 71-8 Filed 06/14/19 Page 2 of 3
I declare under penalty of perjury that the foregoing is true and correct. Executed this

mH
| | day of June, 2019, in Plano, Texas.

   

OC Gme2
eanette S. Zimmen_) (_)

3
Case 3:17-cv-00652-KDB-DSC Document 71-8 Filed 06/14/19 Page 3 of 3

 
